DETAILED ACTION
Claims 1-11 are presented for examination.
Claims 1 and 9-11 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 7-27, filed July 12, 2021, in response to the Final Rejection mailed on April 12, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reason for allowance:
Amended claims 1-11 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…generating a first control channel to be placed in a sub-frame … including information indicating a plurality of sub-frames in the predetermined cycle, … generating a second control channel placed in each of the plurality of sub-frames indicated by the information in the first control channel, … including control information for controlling communication, the control information including at least one communication parameter, … , …” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Miki et al., (U.S. Publication No. 2011/0032894), discloses a base station device that generates first and second control information to be placed in a subframe at a predetermined cycle [paragraphs 0018, 0048, 0061, 0067, 0081]. The cited portions of Miki do not disclose generating a first control channel to be placed in a sub-frame including information indicating a plurality of sub-frames in the predetermined cycle, generating a second control channel placed in each of the plurality of sub-frames indicated by the information in the first control channel, including control information for controlling communication, the control information including at least one communication parameter. Therefore, Miki fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Eriksson et al., (U.S. Publication No. 2016/0087762) discloses a base station device for configuring a UE to monitor a control channel in a set of subframes [paragraphs 0013, 0040, 0100]. The cited portions of Eriksson do not disclose generating a first control channel to be placed in a sub-frame including information indicating a plurality of sub-frames in the predetermined cycle, generating a second control channel placed in each of the plurality of sub-frames indicated by the information in the first control channel, including control information for controlling communication, the control information including at least one communication Eriksson fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Miki or Eriksson disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 9, 10, and 11, includes similar features of claim 1 and is therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469